           21-03009-hcm
El Paso County - County Court Doc#1-31
                              at Law 6   Filed 05/03/21 Entered 05/03/21 19:21:25 ExhibitFiled
                                                                                           tab7/7/2020
                                                                                               28 Pg 13:52
                                                                                                        of PM
                                                          15                                   Norma Favela Barceleau
                                                                                                                    District Clerk
                                                                                                                 El Paso County
                                                                                                                 2020DCV0914
                                               CAUSE NO. 2020DCV0914

            WESTAR INVESTORS GROUP, LLC,                       §          IN THE COUNTY COURT
            SUHAIL BAWA, AND SALEEM MAKANI,                    §
                                                               §
                   Plaintiffs,                                 §
                                                               §
            v.                                                 §
                                                               §          AT LAW NO. 6
            THE GATEWAY VENTURES, LLC,                         §
            PDG PRESTIGE, INC., MICHAEL                        §
            DIXSON, SURESH KUMAR,                              §
            AND BANKIM BHATT,                                  §
                                                               §
                   Defendants.                                 §          EL PASO COUNTY, TEXAS

                                    PLAINTIFFS’ FIRST AMENDED PETITION

                   Plaintiffs Westar Investors Group, LLC, Suhail Bawa and Saleem Makani file this first

            amended petition against Defendants The Gateway Ventures, LLC, PDG Prestige, Inc., Michael

            Dixson, Suresh Kumar, and Bankim Bhatt, and would respectfully show the Court as follows:

                                                              I.

                                                  DISCOVERY LEVEL

                   1.      Discovery in this case is intended to be conducted under Level 3 of Rule 190.4 of the

            Texas Rules of Civil Procedure.

                                                             II.

                                                         PARTIES

                   2.      Plaintiff Westar Investors Group, LLC is a domestic limited liability company doing

            business in Texas.

                   3.      Plaintiff Suhail Bawa is an individual residing in Texas. The last three digits of his

            driver’s license number are 945, and the last three digits of his social security number are 260.

                   4.      Plaintiff Saleem Makani is an individual residing in Texas. The last three digits of his

            driver’s license number are 644, and the last three digits of his social security number are 260.

            PLAINTIFFS’ FIRST AMENDED PETITION                                                              PAGE 1
21-03009-hcm Doc#1-31 Filed 05/03/21 Entered 05/03/21 19:21:25 Exhibit tab 28 Pg 2 of
                                       15


        5.      Defendant The Gateway Ventures, LLC is domestic limited liability company doing

 business in Texas and has already answered and appeared herein.

        6.      Defendant PDG Prestige, Inc. is domestic corporation doing business in Texas and

 has already answered and appeared herein.

        7.      Defendant Michael Dixson is an individual residing in Texas and has already

 answered and appeared herein.

        8.      Defendant Suresh Kumar is an individual residing in Texas and has already answered

 and appeared herein.

        9.      Defendant Bankim Bhatt is an individual residing in Texas and has already answered

 and appeared herein.

                                                  III.

                                               VENUE

        10.     Venue is proper in El Paso County, Texas pursuant to Sections 15.011, 15.002 and

 15.005 of the Texas Civil Practice and Remedies Code because El Paso County is the county where

 the real property that forms the basis of this suit is located and is the county in which all or a

 substantial part of the events or omissions giving rise to the claim occurred.

                                                  IV.

                          JURISDICTION AND CLAIM FOR RELIEF

        11.     The Court has jurisdiction over this matter because Plaintiffs seek damages within the

 jurisdictional limits of this Court. TEX. R. CIV. P. 47(b). Plaintiffs states that they seeks monetary

 relief against Defendants of more than $1,000,000. TEX. R. CIV. P. 47(c).




 PLAINTIFFS’ FIRST AMENDED PETITION                                                             PAGE 2
21-03009-hcm Doc#1-31 Filed 05/03/21 Entered 05/03/21 19:21:25 Exhibit tab 28 Pg 3 of
                                       15


                                                 V.

                                      SUMMARY OF FACTS

        12.     In or around October 2018, Defendants Suresh Kumar (“Kumar”) and his partner,

 Bankim Bhatt (“Bhatt”), approached Plaintiffs Suhail Bawa (“Bawa”) and Saleem Makani

 (“Makani’) about a possible project in El Paso, Texas to build a Marriott hotel. Bawa and Makani

 met with Kumar and Bhatt on or about November 19, 2018 to visit the hotel site.

        13.     At that time, Bhatt represented that he already had the Marriott Element Hotel “flag”

 approved for this hotel site, which was to be approximately 2.4 acres. It was also represented to

 Bawa and Makani by Kumar and Bhatt that the developer for this site was Defendant Michael

 Dixson (“Dixson”), and that he was developing the entire 20-acre tract where this project would be

 located. Bawa and Makani were told that the cost for the 2.4-acre parcel would be approximately

 $2.8 million. At that time, Bawa, Makani, Kumar and Bhatt agreed to be partners in the deal as

 follows: 35% for Makani, 35% for Kumar, 15% for Bawa and 15% for Bhatt.

        14.     Unbeknownst to Bawa and Makani at the time, Dixson was paying Kumar and Bhatt

 a substantial finder’s fee for bringing Bawa and Makani into this project. Also unbeknownst to Bawa

 and Makani, Kumar and Bhatt were gathering a separate group of investors to bid on a neighboring

 parcel on the same 20-acre tract to build a competing hotel.

        15.     Based on Kumar’s and Bhatt’s representations, Bawa and Makani paid a down

 payment to Dixon to secure the deal.

        16.     On or about December 12, 2018, Bawa, Makani and Kumar formed Plaintiff Westar

 Investors Group, LLC (“Westar”) for the purpose of acquiring the above-referenced tract to develop

 the Marriott Element Hotel. While he had been actively involved in the aforementioned deal, Bhatt

 was not listed as a member in Westar in the formation documents at that time.



 PLAINTIFFS’ FIRST AMENDED PETITION                                                           PAGE 3
21-03009-hcm Doc#1-31 Filed 05/03/21 Entered 05/03/21 19:21:25 Exhibit tab 28 Pg 4 of
                                       15


        17.     However, Bhatt remained actively involved. On or about December 14, 2018, Dixson

 reached out to Bhatt and Kumar to notify them that he had two hotel sites on the aforementioned 20-

 acre parcel and that they would have the first option to purchase both. Again, this was completely

 unknown to Bawa and Makani.

        18.     Just a few days later, Westar entered into a written Interest Subscription Agreement

 and Real Property Contract with Defendant The Gateway Ventures, LLC (“Gateway”) and

 Defendant PDG Prestige, Inc. (“Prestige”), both of which are wholly owned and managed by

 Dixson, on December 17, 2018, as later restated and amended on April 2, 2019 (the “Agreement”).

        19.     Under the Agreement, Gateway and PDG agreed to sell and transfer to Westar

 approximately 2.3 acres of land located on Gateway Blvd., El Paso, Texas, as reflected on the site

 plan attached to the Agreement as Exhibit A, for the purpose of constructing the aforementioned

 Marriott Element hotel (the “Element Hotel Parcel”), in exchange for a purchase price of $2.35

 million (the “Purchase Price”).

        20.     On or about December 27, 2018, Dixson contacted Bhatt and Kumar to provide them

 with a site plan for the entire 20-acre property, including both hotel sites, once more behind Bawa

 and Makani’s backs.

        21.     On January 1, 2019, a Company Agreement of Westar was prepared by Kumar and

 Bhatt, whereby Bawa, Makani and Kumar were listed as members, and certain entities owned by

 Bhatt were also listed as members of Westar. Bawa and Makani did not sign or agree to this

 Company Agreement, but it was signed by Kumar.

        22.     A month later, on February 1, 2019, an Operating Agreement was prepared for

 Westar, in which Bhatt’s entities were no longer listed as members of Westar. Kumar and Bhatt

 stated that Bhatt should not be listed as a member; however, they represented that Kumar would be



 PLAINTIFFS’ FIRST AMENDED PETITION                                                          PAGE 4
21-03009-hcm Doc#1-31 Filed 05/03/21 Entered 05/03/21 19:21:25 Exhibit tab 28 Pg 5 of
                                       15


 giving Bhatt a percentage of his ownership share in Westar. The Operating Agreement was signed

 by Bawa, Makani and Kumar.

        23.     Bhatt remained actively involved in the deal throughout the spring of 2019,

 continuing to be in regular communication with Dixson and Kumar. Further, it was Bhatt and Kumar

 who paid the franchise fee and provided the requested paperwork to Marriott for the “flag” for the

 deal, including providing Marriott with the invalid January 1, 2019 Westar Company Agreement

 listing his entities as members, while knowing that they were not members by virtue of the February

 1, 2019 Westar Operating Agreement.

        24.     The Agreement, as amended, provided that the closing for the sale of the Element

 Hotel Parcel would be within three months of the effective date, which was April 2, 2019 – making

 the closing date July 2, 2019.

        25.     However, Gateway and PDG failed to close on the Element Hotel Parcel on July 2,

 2019. Dixson, on behalf of Gateway and PDG, repeatedly misrepresented to Westar what amount of

 funds were to be deposited and when, and then claimed that Gateway and PDG could not close on

 time because of Westar.

        26.     In reality, at all times when Westar was asked to make a deposit towards the Purchase

 Price, it promptly did so. Some of the funds deposited towards the Purchase Price came from Bawa,

 some from Makani, and some from Kumar.

        27.     It was also represented that Westar’s investment in the Element Hotel Parcel would

 be used for Dixson, Gateway and PDG to acquire a loan to purchase the entire 20-acre tract where

 the Element Hotel Parcel was located. According to Dixson, without Westar’s investment, he could

 not close on the 20-acre tract.

        28.     In the meantime, Bawa and Makani reimbursed Kumar for the franchise fee for the

 Marriott “flag.” They also learned that Marriott had been provided with the invalid January 1, 2019

 PLAINTIFFS’ FIRST AMENDED PETITION                                                           PAGE 5
21-03009-hcm Doc#1-31 Filed 05/03/21 Entered 05/03/21 19:21:25 Exhibit tab 28 Pg 6 of
                                       15


 Westar Company Agreement and therefore provided Marriott with the February 1, 2019 Westar

 Operating Agreement listing the proper members of Westar for the hotel deal so that Marriott could

 issue the final license for the deal.

         29.     This led Marriott to question the previous document that had been provided, namely

 the January 1, 2019 Westar Company Agreement listing different members. On or about July 10,

 2019, Kumar and Bhatt inexplicably told Marriott that it should use the invalid January 1, 2019

 Westar Company Agreement as the basis for issuing the license.

         30.     Marriott continued to believe the foregoing until October 2019, when Bhatt and

 Kumar finally notified Marriott that the only members in the deal should be those listed on the

 February 1, 2019 Westar Operating Agreement, not the invalid January 1, 2019 Westar Company

 Agreement. Bhatt finally signed a rescission of any interest he or any entity controlled by him had in

 Westar, but not until October 7, 2019.

         31.     Before the end of 2019, Westar had fully paid the entire amount of the Purchase Price

 to Gateway and PDG.

         32.     At around the same time, Bawa and Makani finally learned about the side project that

 Kumar and Bhatt had been leading since 2018 with a separate group of investors to close on a

 neighboring parcel of land out of the 20-acre tract that Gateway and PDG were developing (the

 “Side Project”), representing a gross conflict of interest by Kumar and Bhatt.

         33.     Worse yet, Kumar and his partners in the Side Project began making representation to

 Gateway and PDG regarding funds Kumar deposited with Gateway under the Agreement to be used

 for the Element Hotel Parcel. More specifically, Kumar and his partners in the Side Project made

 representations that certain funds Kumar had unambiguously paid to Gateway to be used for the

 Element Hotel Parcel were instead intended to be used for the Side Project.



 PLAINTIFFS’ FIRST AMENDED PETITION                                                             PAGE 6
21-03009-hcm Doc#1-31 Filed 05/03/21 Entered 05/03/21 19:21:25 Exhibit tab 28 Pg 7 of
                                       15


        34.     Based on the foregoing, on January 30, 2020, Dixson, on behalf of Gateway/PDG

 sent correspondence to the Westar members representing that there was a dispute regarding

 $1,043,750 that had been deposited by Kumar and where those funds should be allocated: to the

 Element Hotel Parcel or to the Side Project.

        35.     Curiously, despite this claimed dispute as to which project Kumar’s funds should

 have been allocated to, Dixson had previously sent correspondence to Westar in or around December

 2019 which specifically detailed the funds that Kumar had deposited towards the Purchase Price for

 the Element Hotel Parcel, which funds Dixson now claimed were disputed.

        36.     In response to Dixson’s January 30, 2020 correspondence, Kumar stated in writing on

 January 31, 2020 that the sum of $822,500.00 out of the aforementioned funds was in fact intended

 to be allocated to the Element Hotel Parcel.

        37.     On February 6, 2020, Dixson, on behalf of Gateway/PDG wrote to the Westar

 members again and stated that, after taking into account Kumar’s $822,500 allocation, there

 remained due and owing on the Element Hotel Parcel approximately $41,000.00.

        38.     In response, that same day, Kumar stated in writing that an additional $41,000 out of

 the aforementioned funds was also intended to be allocated to the Element Hotel Parcel. Dixson

 acknowledged receipt of this on February 6, 2020.

        39.     Therefore, as of February 6, 2020, it was admitted and acknowledged in writing by all

 necessary parties that the entire amount of the Purchase Price had been paid by Westar and allocated

 to the Element Hotel Parcel.

        40.     However, despite having Kumar’s admissions in writing, Gateway and PDG still

 refuse to close on the Element Hotel Parcel, claiming there is still a “dispute” as to the allocation of

 Kumar’s funds.



 PLAINTIFFS’ FIRST AMENDED PETITION                                                               PAGE 7
21-03009-hcm Doc#1-31 Filed 05/03/21 Entered 05/03/21 19:21:25 Exhibit tab 28 Pg 8 of
                                       15


        41.     If Kumar has in fact reneged on his written admissions and tries to re-allocate his

 investment from the Element Hotel Parcel to the Side Project, such would be a gross breach of his

 fiduciary duties to Westar. Kumar has, subsequent to February 6, 2020, refused to state his intentions

 in writing as to the allocation of those funds.

        42.     Additionally, upon information and belief, Gateway and PDG have attempted to

 change or relocate the site plan for the Element Hotel Parcel from the original agreed-upon site plan

 attached to the Agreement as Exhibit A, to another less-desirable location on the 20-acre tract. This

 was done without notice to Westar and without its approval. Westar agreed to purchase the Element

 Hotel Parcel at the location reflected on the site plan attached as Exhibit A to the Agreement and did

 not agree to Gateway’s unilateral change.

        43.     Plaintiffs are entitled to either a refund of the entire Purchase Price under the

 Agreement, or alternatively, specific performance requiring Gateway to close on the sale of the

 Element Hotel Parcel.

        44.     Despite Westar’s demands, Gateway and PDG have refused to close or refund the

 Purchase Price to Plaintiffs.

        45.     Upon information and belief, Kumar, Bhatt and Dixson acted together to acquire

 millions of dollars from Westar and its members, Bawa and Makani, to be used to fund a loan to

 acquire the entire 20-acre tract of land, but with no intention of ever delivering the Element Hotel

 Parcel to them.

                                                   VI.

                                    BREACH OF CONTRACT

        46.     Plaintiffs re-allege and incorporate by reference all allegations contained in the

 foregoing paragraphs.



 PLAINTIFFS’ FIRST AMENDED PETITION                                                             PAGE 8
21-03009-hcm Doc#1-31 Filed 05/03/21 Entered 05/03/21 19:21:25 Exhibit tab 28 Pg 9 of
                                       15


         47.     Gateway and PDG have materially breached the Agreement, as described in the

 foregoing paragraphs.

         48.     As a result of the foregoing acts or omissions by Gateway and PDG, Plaintiffs have

 been damaged in an amount in excess of the minimum jurisdictional limits of this Court, for which

 they now sue.

         49.     In addition or in the alternative, Plaintiffs seek specific performance requiring

 Gateway and PDG to close on the sale of the Element Hotel Parcel and transfer same to Plaintiffs,

 for which they now sue.

                                                   VII.

                   MONEY HAD AND RECEIVED/UNJUST ENRICHMENT

         50.     Plaintiffs re-allege and incorporate by reference all allegations contained in the

 foregoing paragraphs.

         51.     In addition or in the alternative, Gateway and PDG hold money that belongs to

 Plaintiffs in equity and good conscience and is due and owing, as set forth in the preceding

 paragraphs.

         52.     In addition or in the alternative, a benefit has been conferred upon Gateway and PDG

 and they will be unjustly enriched if they fail to remit the foregoing funds to Plaintiffs as set forth in

 the preceding paragraphs.

         53.     As a result of the foregoing acts or omissions by Gateway and PDG, Plaintiffs have

 been damaged in an amount in excess of the minimum jurisdictional limits of this Court, for which

 they now sue.




 PLAINTIFFS’ FIRST AMENDED PETITION                                                                 PAGE 9
21-03009-hcm Doc#1-31 Filed 05/03/21 Entered 05/03/21 19:21:25 Exhibit tab 28 Pg 10
                                     of 15


                                                   VIII.

                                   DECLARATORY JUDGMENT

         54.     Plaintiffs re-allege and incorporate by reference all allegations contained in the

 foregoing paragraphs.

         55.     This controversy involves the parties’ rights and responsibilities under the

 Agreement. Thus, there is an actual and justiciable controversy between the parties over which this

 Court is vested with the power to determine and declare under the Texas Declaratory Judgments Act,

 Chapter 37 of the Texas Civil Practice and Remedies Code.

         56.     Specifically, Plaintiffs seek a declaration that they have fully complied with all

 obligations and all conditions precedent under the Agreement, for which they now sue.

                                                    IX.

                  STATUTORY FRAUD (TEX. BUS. & COM. CODE § 27.01)/
                           FRAUD BY NON-DISCLOSURE

         57.     Plaintiffs re-allege and incorporate by reference all allegations contained in the

 foregoing paragraphs.

         58.     Defendants Dixson, Kumar and Bhatt each made false promises or representations of

 fact to Plaintiffs with regard to an agreement to purchase, acquire or transfer an interest in real estate,

 as described in the foregoing paragraphs. These Defendants’ false promises or representations of fact

 were made for the purpose of inducing Plaintiffs into an agreement to purchase, acquire or transfer

 an interest in real estate. Plaintiffs relied on these Defendants’ false promises or representations of

 fact by entering into the Agreement to purchase, acquire or transfer an interest in real estate, which

 reliance caused Plaintiffs injury. But for the false promises or representations of facts made by these

 Defendants, Plaintiffs would not have entered into the above-described transaction.




 PLAINTIFFS’ FIRST AMENDED PETITION                                                                PAGE 10
21-03009-hcm Doc#1-31 Filed 05/03/21 Entered 05/03/21 19:21:25 Exhibit tab 28 Pg 11
                                     of 15


         59.     In addition or in the alternative, Defendants Dixson, Kumar and Bhatt concealed

 certain material facts from Plaintiffs, as described in the foregoing paragraphs, which facts these

 Defendants had a duty to disclose to Plaintiffs. The information concealed by these Defendants was

 material, Plaintiffs were ignorant of the information, and Plaintiffs relied upon these Defendants’

 silence because they would not have entered into the above-described transaction had they been

 made privy to the information.

         60.     As a result of the foregoing acts or omissions by Defendants, Plaintiffs have been

 damaged in an amount in excess of the minimum jurisdictional limits of this Court, for which they

 now sue.

                                                    X.

                                 BREACH OF FIDUCIARY DUTY

         61.     Plaintiffs re-allege and incorporate by reference all allegations contained in the

 foregoing paragraphs.

         62.     In his capacity as a member of Westar, Kumar owed fiduciary duties to Plaintiffs,

 including, but not limited to, a duty of loyalty, a duty of candor, a duty of fair and honest dealing, a

 duty of full disclosure and a duty to refrain from self-dealing, and a duty to act fairly and in the best

 interest of Westar. By his actions described above, Kumar breached fiduciary duties to Plaintiffs.

         63.     As a result of the foregoing acts or omissions by Kumar, Plaintiffs have been

 damaged in an amount in excess of the minimum jurisdictional limits of this Court, for which they

 now sue.

                                                   XI.

                              CONSPIRACY/AIDING & ABETTING

         64.     Plaintiffs re-allege and incorporate by reference all allegations contained in the

 foregoing paragraphs.

 PLAINTIFFS’ FIRST AMENDED PETITION                                                               PAGE 11
21-03009-hcm Doc#1-31 Filed 05/03/21 Entered 05/03/21 19:21:25 Exhibit tab 28 Pg 12
                                     of 15


         65.     Defendants all acted together to accomplish the unlawful goal of stealing millions of

 dollars from Plaintiffs. Defendants had a meeting of the minds on the object or course of action and

 committed one or more unlawful, overt acts to accomplish same.

         66.     In addition or in the alternative, Kumar and Bhatt assisted and participated in

 Gateway/PDG/Dixson’s commission of unlawful acts by pursuing a common plan or design to

 commit a tortious act, actually taking part in it or furthering it by cooperation or request, lending aid

 to the wrongdoer, or ratifying or adopting the wrongdoer’s acts.

         67.     As a result of the foregoing acts or omissions by Kumar, Plaintiffs have been

 damaged in an amount in excess of the minimum jurisdictional limits of this Court, for which they

 now sue.

                                                   XII.

                                        ATTORNEY’S FEES

         68.     Plaintiffs re-allege and incorporate by reference all allegations contained in the

 foregoing paragraphs.

         69.     Plaintiffs have found it necessary to employ the services of the undersigned attorneys

 to represent them and have agreed to pay the reasonable fees and expenses incurred in prosecuting

 this matter. Pursuant to Sections 38.001 and 37.009 of the Texas Civil Practice & Remedies Code,

 Section 27.01(e) of the Texas Business & Commerce Code, and any other applicable provision at

 law or equity, Defendants are bound and obligated to pay Plaintiffs’ reasonable attorney’s fees and

 costs incurred herein, for which Plaintiffs now sue.

                                                  XIII.

                                     EXEMPLARY DAMAGES

         70.     Plaintiffs re-allege and incorporate by reference all allegations contained in the

 foregoing paragraphs.

 PLAINTIFFS’ FIRST AMENDED PETITION                                                               PAGE 12
21-03009-hcm Doc#1-31 Filed 05/03/21 Entered 05/03/21 19:21:25 Exhibit tab 28 Pg 13
                                     of 15


        71.     Because Defendants’ actions were fraudulent and/or made with actual awareness of

 the falsity of same, Plaintiffs are entitled to exemplary damages in an amount to be determined by

 the Court, for which they now sue. TEX. BUS. & COM. CODE § 27.01(c)-(d); TEX. CIV. PRAC. & REM.

 CODE § 41.003(a)(1).

                                                XIV.

                                     CONDITIONS PRECEDENT

        72.     All conditions precedent to Plaintiffs’ recovery have been performed or have

 occurred.

                                                XV.

                                             PRAYER

        For the reasons stated, Plaintiffs prays that Defendants be cited to appear and answer herein,

 and that on final hearing, Plaintiffs Westar Investors Group, LLC, Suhail Bawa and Saleem Makani

 have judgment against Defendants The Gateway Ventures, LLC, PDG Prestige, Inc., Michael

 Dixson, Suresh Kumar, and Bankim Bhatt, jointly and severally, for the following:

        1.      Actual damages in an amount in excess of the minimum jurisdictional limits of the
                Court;

        2.      Specific performance;

        3.      Declaratory relief as requested herein;

        4.      Exemplary damages;

        5.      Reasonable and necessary attorney’s fees;

        6.      Pre-judgment interest at the rate of five percent (5%) per annum, or at the highest
                rate allowed by law;

        7.      Post-judgment interest at the rate of five percent (5%) per annum, or at the highest
                rate allowed by law;

        8.      Costs of suit; and


 PLAINTIFFS’ FIRST AMENDED PETITION                                                           PAGE 13
21-03009-hcm Doc#1-31 Filed 05/03/21 Entered 05/03/21 19:21:25 Exhibit tab 28 Pg 14
                                     of 15


        9.     Such other and further relief to which Plaintiffs may show themselves justly entitled.

                                                      Respectfully submitted,

                                                      BROWN FOX PLLC

                                                      By: /s/ Eric C. Wood
                                                      Eric C. Wood
                                                      State Bar No. 24037737
                                                      8111 Preston Road, Suite 300
                                                      Dallas, Texas 75225
                                                      Phone: (214) 327-5000
                                                      Fax: (214) 327-5001
                                                      Email: eric@brownfoxlaw.com

                                                      ATTORNEYS FOR PLAINTIFFS
                                                      WESTAR INVESTORS GROUP, LLC
                                                      SUHAIL BAWA AND SALEEM MAKANI




 PLAINTIFFS’ FIRST AMENDED PETITION                                                          PAGE 14
21-03009-hcm Doc#1-31 Filed 05/03/21 Entered 05/03/21 19:21:25 Exhibit tab 28 Pg 15
                                     of 15


                                CERTIFICATE OF SERVICE

         The undersigned hereby certifies that a true and correct copy of the foregoing has been
 forwarded in accordance with the Texas Rules of Civil Procedure to all counsel of record via the
 electronic filing system on the 7th day of July, 2020.


                                                    /s/ Eric C. Wood
                                                    Eric C. Wood




 PLAINTIFFS’ FIRST AMENDED PETITION                                                      PAGE 15
